Citation Nr: 1122813	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-44 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides in service.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service with the United States Air Force from May 1967 to May 1987.  Personnel records show that he served in Thailand from November 1968 to November 1969 and facilitated the air transportation of cargo and passengers between Thailand and Vietnam.  His military occupational specialty was transportation officer.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in February 2011.  A transcript of this proceeding has been associated with the claims file.    


FINDINGS OF FACT

1.  The Veteran served as a transportation officer in Thailand from November 1968 to November 1969.

2.  An October 1969 service personnel record shows that the Veteran facilitated the air transportation of cargo and passengers between Thailand and Vietnam.   

3.  In a February 2011 statement, L.R.G., a fellow service member, wrote that the Veteran would travel from Thailand to Vietnam (Long Bihn) to rotate the Thai Army troops from Don Muang RTAFB and the Veteran has testified that he set foot in Vietnam on several occasions during these trips; therefore, exposure to herbicides may be presumed. 

4.  There is competent evidence of a current diagnosis of diabetes mellitus type II.

5.  There is competent medical evidence linking the Veteran's hypertension to his now service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus type II, is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for hypertension is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes mellitus type II and hypertension are related to his military service.  Specifically, with regard to the diabetes, he contends that he was exposed to Agent Orange while in service and is thus entitled to presumptive service connection.  With regard to the hypertension, the Veteran notes that he was diagnosed with "labile hypertension" during military service and also contends that his hypertension is related to his diabetes.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders, including Type II diabetes mellitus.  38 C.F.R. § 3.309(e).  

Analysis

1.  Diabetes

A review of the record reveals that the Veteran has a current diagnosis of diabetes mellitus.  Private treatment records show that the Veteran was diagnosed with diabetes mellitus type II in approximately September 2003 (based on laboratory results which show a fasting blood glucose of 132 and elevated A1c of 6.9 in September 2003).  An October 2009 VA examination confirmed a diagnosis of diabetes mellitus type II.    

There is also evidence that the Veteran traveled to Vietnam regularly while stationed in Thailand between November 1968 to November 1969.  An October 1969 service personnel record shows that the Veteran facilitated the air transportation of cargo and passengers between Thailand and Vietnam.  In a February 2011 statement, L.R.G., a fellow service member, wrote that the Veteran would travel from Thailand to Vietnam (Long Bihn) to rotate the Thai Army troops from Don Muang RTAFB.  Furthermore, the Veteran has testified that he set foot in Vietnam on several occasions during these trips to Vietnam.  

In this case, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran set foot in Vietnam between November 1968 to November 1969 and is entitled to service connection for diabetes mellitus on a presumptive basis.  38 U.S.C.A. § 5107(b).  The Veteran was a highly credible witness during the February 2011 Board heading.  Furthermore, the October 1969 service personnel record and the February 2011 statement L.R.G., provide a plausible basis to conclude that the Veteran actually set foot in Vietnam while traveling via plane between Thailand and Vietnam.  

2.  Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

The Veteran's service treatment records show that he was found to have elevated blood pressure readings on a number of occasions.  A five day blood pressure check was performed in June 1981 with a wide range in the readings on a single day and from one day to the next.  The lowest reading was 116/54 and the highest reading was 140/90.  After the five day blood pressure check, the Veteran was diagnosed with "labile hypertension especially correlated with work week.  Goes down on weekends."  The plan was "reassurance, counseled on relaxation.  In October 1985, the Veteran was found to have elevated blood pressure readings of 150/100 and 154/90 and another five day blood pressure check was ordered; however, the results are not of record.  In November 1985, it was indicated that there were multiple readings of blood pressure as high as 130-160/90-100.  The blood pressure was recorded as 130/90 and the assessment was "borderline mild hypertension."  Treatment with hydrochlorothiazide was started.  The Veteran was seen in follow-up in April 1986 and the blood pressure reading was 120/80 and it was noted that he had lost 15 pounds.  Treatment with hydrochlorothiazide was discontinued.  There are no further records of treatment for hypertension until he was released from active duty in May 1987.  

VA treatment records show that in November 1999 the Veteran's blood pressure was recorded as 160/98.  The Veteran reported that he had been on medication ten years earlier and that his blood pressure was 144/88 while at home.  Hypertension was not diagnosed and the plan was for the Veteran to continue to check his blood pressure with routine follow-up in six months.  

Private treatment records show a diagnosis of hypertension as early as May 2006.  

The Veteran was afforded a VA examination in October 2009 at which time he reported that he was diagnosed with hypertension at approximately the same time he was diagnosed with diabetes and was currently being treated with medication.  Following physical examination and review of the record, the diagnoses included hypertension.  The examiner opined that the hypertension was diagnosed at the same time as diabetes mellitus and was related to diabetes due to microvascular changes associated with diabetes that occur in kidney resulting in hypertension.  

Given that opinion, the Board finds that service connection for hypertension is warranted.  The VA examiner provides a plausible basis to conclude that the Veteran's current hypertension is related to his now service-connected diabetes.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for hypertension.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for hypertension is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


